DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35   U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are "pre-AIA " provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

This action is responsive to the amendment filed 09/29/2022.
Claims 1-9 were original. Claim 1 is amended.  Claims 7-9 were cancelled. Claims 1-6 are currently pending in the application. Claim 1 is independent claim. 
 
                                          Defective Declaration
The reissue declaration filed on 09/29/2022 does not specifically identify whether the reissue is a broadening reissue, and how the error renders the original patent wholly or partly inoperative or invalid. See MPEP 1414. 

1/. Claims 1-6 are rejected as being based upon a defective reissue declaration
under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect in the declaration is set forth in the discussion above
in this Office action.
 
                                             Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 10,147,786 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan Nguyen whose telephone number is (571)272-1694. The examiner can normally be reached on Mon through Thu from 8:00 AM to 6:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Speer can be reached on 571-272-8385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed: 
/Tuan H. Nguyen/Primary Examiner, Art Unit 3991

Conferees:
/Minh Nguyen/ 
Primary Examiner, Art Unit 3991

/T.M.S/Supervisory Patent Examiner, Art Unit 3991